
	
		II
		112th CONGRESS
		1st Session
		S. 36
		IN THE SENATE OF THE UNITED STATES
		
			January 25
			 (legislative day, January 5), 2011
			Mr. Inouye introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XIX of the Social Security
		  Act to provide 100 percent reimbursement for medical assistance provided to a
		  Native Hawaiian through a Federally-qualified health center or a Native
		  Hawaiian health care system.
	
	
		1.Short titleThis Act may be cited as the
			 Native Hawaiian Medicaid Coverage Act
			 of 2011.
		2.100 percent fmap for medical assistance
			 provided to a Native Hawaiian through a federally-qualified health center or a
			 Native Hawaiian health care system under the medicaid program
			(a)MedicaidThe third sentence of
			 section
			 1905(b) of the Social Security
			 Act (42 U.S.C. 1396d(b)) is amended
			 by inserting , and with respect to medical assistance provided to a
			 Native Hawaiian (as defined in section 12 of the Native Hawaiian Health Care
			 Improvement Act) through a Federally-qualified health center or a Native
			 Hawaiian health care system (as so defined) whether directly, by referral, or
			 under contract or other arrangement between a Federally-qualified health center
			 or a Native Hawaiian health care system and another health care
			 provider before the period.
			(b)Effective
			 dateThe amendment made by
			 this section applies to medical assistance provided on or after the date of
			 enactment of this Act.
			
